Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin P. Rizzulo (the Undersigned Attorney, Reg. No.59,229) on 10/22/21.
The application has been amended as follows: 
IN THE CLAIMS:             Please cancel claims 10 and 20.
Please replace claims as follows:
CLAIMS
 1. (Currently Amended) A system for automatic model configuration, the system comprising: a memory comprising:
 an asset database comprising a plurality of package-data assets; and a model building module database; 
          at least one server comprising a model building module, the at least one server    configured to: 
       identify hardware and software capabilities for content provisioning; 
     identify user constraints based on received user data; identify a set of package-data assets; create a subset of package-data assets via application of at least one filter to 
 modify the subset of package-data assets based on the identified hardware and software capabilities of the microservice-based content provisioning system; [[and]] 
associate the user constraints with the modified subset of package-data assets; and organize the package-data assets in the model into a graph-based representation of hierarchical relationships between the package-data assets.

 2. (Original) The system of claim 1, wherein the hardware and software capabilities for content provisioning are discovered by a capabilities manager of the model building module, wherein the capabilities manager manages a list of the hardware and software capabilities for content provisioning.

 3. (Original) The system of claim 1, wherein the at least one server is further configured to receive user data.

 4. (Original) The system of claim 1, wherein the at least one server is further configured to generate a constraint database comprising the user constraints. 

5. (Original) The system of claim 4, wherein the user constraints comprise: limitations on personally identifiable information; and deliverable package-data assets.


7. (Original) The system of claim 5, wherein the at least one server is further configured to form the model from the modified subset of package-data assets and the associated user constraints. 

8. (Original) The system of claim 7, wherein the at least one server is further configured to store the model in a database of a model building module. 

9. (Original) The system of claim 8, wherein the at least one server is further configured to receive the model at a product builder module. 

10. (Cancelled).

11. (Currently Amended) A method of automatic model configuration, the method comprising:
 identifying hardware and software capabilities of a microservice-based content provisioning system; 
identifying user constraints based on received user data; identifying a set of package-data assets; 
creating a subset of package-data assets via application of at least one filter to the set of package-data assets;
; and organizing the package-data assets in the model into a graph-based representation of hierarchical relationships between the package-data assets. 

12. (Original) The method of claim 11, wherein the hardware and software capabilities of the microservice-based content provisioning system are discovered by a capabilities manager of a model building module, wherein the capabilities manager manages a list of the hardware and software capabilities of the microservice-based content provisioning system. 

13. (Original) The method of claim 11, further comprising receiving user data. 

14. (Original) The method of claim 11, further comprising generating a constraint database comprising the user constraints. 

15. (Original) The method of claim 14, wherein the user constraints comprise: limitations on personally identifiable information; and deliverable package-data assets.

 16. (Original) The method of claim 15, wherein creating the subset of package-data assets comprises identifying the at least one filter for application to the set of package-data assets. 

17. (Original) The method of claim 15, further comprising forming the model from the modified subset of package-data assets and the associated user constraints. 

18. (Original) The method of claim 17, further comprising storing the model in a database of a model building module. 

19. (Original) The method of claim 18, further comprising receiving the model at a product builder module.

 20. (Cancelled)

Allowable Subject Matter

Claims 1-9 and 11-19 are allowed.

Reason for allowance
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 3/22/18 and claim 10 with respect to the added claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KHANH Q DINH/Primary Examiner, Art Unit 2458